DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 05/10/21 have been fully considered but they are not persuasive.
On page 9 regarding 112 6th paragraph interpretations, Applicant argues that all of the control devices of the claims have “sufficient structure” to not necessitate treatment under 35 U.S.C. 112 6th paragraph. However, Applicant then indicates “energy conversion device” is replaced with “hydraulic to mechanical energy conversion device” so give additional structural details, and has replaced “energy storage element” with “energy store”. No amendment was made regarding “electrical machine”. Applicant then argues that the term “control drive” was replaced with the term “controller”.
The Examiner respectfully disagrees, noting the addition of “hydraulic to mechanical” and the word change from “storage element” to “store” do not actually add any structure. Their interpretation under 112 6th paragraph stands. Further, the Examiner notes a lack of antecedent basis for these terms in the specification, creating further issue (see specification objection below). 
On pages 10-12 Applicant argues amendments overcome 112b rejections.
The Examiner respectfully agrees and withdraws 112 rejections.
On pages 12-13 regarding prior art rejections Applicant argues Balboni fails to teach “the elements of Claim 7 in the same arrangement required by the claim”, since to drive hydraulic fluid which then drives the ankle flexion.  
The Examiner respectfully disagrees, noting that this argument is unclear since there is no “motor” in the claimed invention. Further, it is unclear what this “mechanical movement” is and how it relates to the claimed invention (see 112 rejections below). 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “energy store”, “controller”, “hydraulic to mechanical energy conversion device”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“energy conversion device” in claims 7 and 29 (piston and cylinder assembly: claim 11)
“energy store” in claims 8 and 29 (rechargeable battery);
“electrical machine” in claims 9, 11, 16, 33-34 (generator and motor);

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11, 16-18, 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite for claiming energy is delivered to the controller “to drive the mechanical movement into the…energy conversion device”. It is unclear how 
Further, the claim is unclear for claiming the conversion device converts mechanical movement into fluid flow energy in the circuit resulting in ankle flexion, since it is unclear what this mechanical movement is, what has the mechanical movement, and where it comes from. The Examiner had previously understood the mechanical movement to be the ankle flexion, but now it appears there is mechanical movement of sorts of some unknown element, but this is not clear. It is further not discussed by the specification. 
Remaining claims are indefinite for depending on an indefinite claim.  

Claims 7-11, 16-18, 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps, and for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
See MPEP § 2172.01.  The omitted steps are:  what the “mechanical movement” is, what it belongs to (e.g. what is moving), and how it results in ankle flexion.


Claim limitation “controller” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The Examiner notes a variety of parts of the claims recited by the Examiner below are italicized. These parts of the claims are understood to be “intended uses” or “functional limitations” of the claimed “ankle joint prosthesis”.  The reference(s) applied in the prior art rejection(s) below teach the claimed structural elements, and these taught elements are capable of performing the recited functions of the apparatus claims.A claimed apparatus must be distinguished from the prior art apparatus on the basis of structure. Therefore, the patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Marketing Int'l., Inc. v. Coolsavings.com Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313, 315-16 (CCPA 1948).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468, 15 USPQ2d 1525 (Fed. Cir. 1990))The United States Court of Appeals for the Federal Circuit stated in In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997):
A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 439 F.2d 210, 212 (CCPA 1971) (“[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”). Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court [the United States Court of Customs and Patent Appeals] stated in Swinehart, 439 F.2d at 213:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.
The “reason to believe” enunciated in Schreiber can be supported by showing similarities between the claimed structure for performing the recited function and the prior art apparatus structure. Schreiber, 128 F.3d at 1477-78; see also In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (“Where . . . the claimed and prior art products are identical or substantially identical, or . . . , the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.”).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, Intel Corp. v. U.S. Int'l Trade Comm'n, 946 F.2d 821, 832 (Fed. Cir. 1991) However, no recognition of such capability in the prior art is required. Schering Corp. v. Geneva Pharmaceuticals, Inc., 339 F.3d 1373, 1377 (Fed. Cir. 2003); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1349 (Fed. Cir. 2002).
Unless otherwise noted, the Examiner understands the structure of the prior art capable of performing the claimed functional limitations or intended uses without explanation, unless otherwise provided.

Claim(s) 7-11, 16, and 24-28 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Balboni et al. (US 20110098828 A1) hereinafter known as Balboni.
Regarding claim 7, as is best understood, Balboni discloses an active ankle joint prosthesis (Figures 2-3 item 11) comprising a shin member (Figures 2-3) and a foot member (Figures 2-3 item 400) and constructed such that the foot member is able to execute a flexion movement relative to the shin member (Figures 17-17b), and 
a flexion control system for controlling and actively driving the relative flexion movement between the shin member and foot member ([0002], [0038]-[0039]), wherein the flexion control system comprises:
a hydraulic circuit including a “hydraulic ankle flexion control device” interconnecting the shin member and foot member (Figures 15-16  and a hydraulic to mechanical energy conversion device for converting fluid flow energy in the hydraulic circuit resulting from at least ankle flexion into mechanical movement and for converting the mechanical movement into fluid flow energy in the hydraulic circuit resulting in at least ankle flexion (Figure 15 item 33; [0255], [0066]; further, as is best understood (see 112 rejections above) the mechanical movement is considered to be the mechanical movement of the fluid flow or alternatively, the movement of the piston/cylinder combination is understood to have mechanical movement of the two parts relative to one another); and 
an energy input configured to receive energy into the ankle flexion control system from an external energy source ([0108] USB);
wherein the active ankle joint prosthesis further comprises:
at least one sensor for sensing a kinematic parameter of locomotion ([0035]);
and a processor coupled to the at least one sensor and flexion control system (Figure 15 item 32 microprocessor; Abstract),
wherein the processor is configured to control both (i) fluid flow resulting from flexion movement arising from application of a load to the active ankle joint prosthesis and (ii) delivery of energy to the ankle flexion control device to drive the mechanical movement into the energy conversion device to provide the fluid flow energy in the hydraulic circuit, resulting in the flexion of the active ankle joint prosthesis at different parts of a walking gait cycle in response to signals received from the at least one sensor, such that in part of a stance phase following peak plantar flexion, the ankle flexion control device is configured to drive the foot member in a direction of dorsi-flexion ([0048]-[0049], [0051]-[0055] the position transducer communicates with the processor; the processor controls the damper, energy storage unit, accumulator, and generator/motor which determines what phase of the gait cycle the leg is in, and either stores or releases energy accordingly; Figures 17-17b show the dorsiflexion occurring after stance (e.g. during swing following the peak plantarflexion (see lowest beta angle in Figure 17b immediately preceding the swing phase and dorsiflexion))).
Regarding claim 8 Balboni discloses the ankle of claim 7 substantially as is claimed,
wherein Balboni further discloses the ankle comprises an energy storage element arranged to store energy from the energy conversion device and to feed stored energy back to the energy conversion device to cause fluid to flow in the hydraulic circuit thereby to generate an ankle joint flexion movement ([0110]-[0111]; battery), the processor being arranged to control the storage of energy associated with fluid flow in the circuit arising from flexion of the ankle joint prosthesis ([0051]-[0055]).
Regarding claim 9 Balboni discloses the ankle of claim 8 substantially as is claimed,
wherein Balboni further discloses the energy storage element comprises  rechargeable battery ([0110]) and the flexion control system further comprises an electrical machine operable as a generator to convert the mechanical energy produced by the energy conversion device into electrical energy for charging the battery and as a motor to feed stored electrical energy from the battery to the energy conversion device ([0110]; [0053]-[0054]).
Regarding claim 10 Balboni discloses the ankle of claim 8 substantially as is claimed,
wherein Balboni further discloses the energy input is coupled to the battery to charge the battery from the external energy source ([0108]).
Regarding claim 11 Balboni discloses the ankle of claim 9 substantially as is claimed,
wherein Balboni further discloses the energy conversion device comprises a piston and cylinder assembly in the hydraulic circuit (Abstract) and a gear mechanism coupled to the electrical machine for converting linear motion to rotary motion (Figure 32 item 110).
Regarding claim 16 Balboni discloses the ankle of claim 9 substantially as is claimed,
wherein Balboni further discloses the processor is coupled to the electrical machine (generator/motor) ([0053]-[0054])  and is arranged to control its operation thereby to vary the resistance to fluid flow in the hydraulic circuit presented by the energy conversion device ([0039]).
Regarding claim 24 Balboni discloses an active lower limb prosthesis for a transfemoral amputee (Figures 15-16; [0217], [0016]) comprising a prosthetic knee (Figure 15 item 2) and the active ankle joint prosthesis according to claim 7 (see rejection to claim 7 above),
wherein the shin member of the active ankle joint prosthesis is connected to the prosthetic knee (Figure 15) and the knee comprises an upper knee component for connection to the residual limb of the amputee (Figure 15 item 100), and a lower knee component connected to the shin member and pivotally mounted to the upper knee component (understood to be a top half of the shin (lower half) of Figure 15), 
and a hydraulic knee flexion control device interconnecting the upper knee component and lower knee component (Figures 15-16 item 34; [0219], [0066] fluidic device), the control device being hydraulically connected to said hydraulic circuit of the flexion control system such that fluid energy is created in the hydraulic circuit in response to flexion of the prosthetic knee ([0052]-[0053]).
Regarding claim 25 Balboni discloses the prosthesis of claim 24 substantially as is claimed,
wherein Balboni further discloses the flexion control system and processor are configured to cause the fluid flow energy in the hydraulic circuit resulting knee flexion to be converted in the said energy conversion device to the mechanical movement ([0052]-[0053]), wherein energy resulting from the mechanical movement is stored in the energy storage element ([0064]) and wherein the energy stored in the storage element is configured to be converted back to fluid flow energy and directed to the knee flexion control device to generated a knee flexion moment ([0110]; [0052]).
Regarding claim 26 Balboni discloses the prosthesis of claim 25 substantially as is claimed,
to cause the knee flexion control device to apply the knee flexion moment in at least one selected part of the walking gait cycle in response to signals received from the at least one sensor and such that in parts of the walking gait cycle other than the selected part, the knee flexion control device is operated passively to allow fluid flow in the hydraulic circuit ([0052]-[0053]).
Regarding claim 27 Balboni discloses the prosthesis of claim 26 substantially as is claimed,
wherein Balboni further discloses the flexion control system and processor are arranged such that the flexion control device is drives flexion of the lower knee component relative to the upper knee component in a direction of knee flexion in a mid-swing part of a walking gait cycle swing phase ([0053] device acts as a motor during leg realignment phase ([0008] realignment of tibia with the femur), which can be understood to happen midway through the swing (see also Figure 19a)).
Regarding claim 28 Balboni discloses the prosthesis of claim 26 substantially as is claimed,
wherein Balboni further discloses the flexion control system and processor are arranged such that knee flexion control device operates passively to allow fluid flow in the hydraulic circuit which is configured to cause energy to the stored in the energy storage element in a final part of the walking gait cycle swing phase ([0053] the device acts as a generator during a support (stance) phase).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balboni as is applied above in view of Townsend et al. (US 20070213840 A1), hereinafter known as Townsend.
Regarding claims 17-18 Balboni discloses the ankle of claim 8 substantially as is claimed,
but is silent with regards to driving ankle joint plantarflexion in the stance phase final part.
However, regarding claims 17-18 Townsend teaches an ankle prosthesis wherein plantarflexion of the ankle in a stance phase final part is desired ([0126]). Balboni and Townsend are involved in the same field of endeavor, namely lower limb ankle prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ankle of Balboni by having the ankle flexion control device urge the foot member in a direction of plantarflexion in the stance phase final part such as is taught by Townsend in order to help the foot mimic natural human gait, returning the toe of the foot to its neutral state in preparation for the start of the next gait cycle. 

Claim(s) 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balboni as is applied above in view of Andrews (US 5121747 A).
claim 23, Balboni discloses the ankle of claim 7 substantially as is claimed, 
but is silent with regards to a sensor detecting sway.
However, regarding claim 23 Andrews teaches wherein at least one sensor is operable in conjunction with a processor to detect body sway when in a standing condition, and processor activation occurs in order to counter the sway (Column 2 lines 44-47 and Column 9 line 65- Column 10 line 2). Balboni and Andrews are involved in the same field of endeavor, namely lower limb walking assistance devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Balboni by including a sway detecting sensor such as is taught by Andrews in order to detect when the patient is in danger of falling, and allowing the system to react accordingly, thus increasing safety for the patient. The Examiner notes that the Balboni Andrews Combination thus teaches the processor being arranged to cause fluid flow in the hydraulic circuit in response to such sway detection so as to apply the flexion moment to the ankle joint countering the sway, taking into account the sway detection and action of Andrews into the system of Balboni.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        05/13/21